724 S.E.2d 923 (2012)
STATE
v.
Tony Savalis SUMMERS.
No. 328A11-1.
Supreme Court of North Carolina.
April 23, 2012.
Shelagh R. Kenney, Durham, for Summers, Tony Savalis.
Steven Cole, Assistant District Attorney, for State of N.C.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
J. Douglas Henderson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 19th of April 2012 by Defendant-Appellant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference, this the 23rd of April 2012."
Court reporter shall have up to and including the 7th day of June 2012 to prepare and deliver transcript to counsel.